Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/899,955 filed on 12 June 2020. The response filed 27 July 2021 amends claims 11- 20, cancels claims 1-10, adds claims 21-30, and presents arguments is hereby acknowledged. 	Claims 11-30 are presented for examination.

Response to Arguments
Independent Claim 11
On pages 9-12 of the response filed 27 July 2021, Applicant addresses the 35 U.S.C. 102 rejection made on the 27 April 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 9-12, Applicant argues that the Herr system fails to teach or suggest the newly amended limitations. Applicant argues that Herr does not disclose that an edge enabler server is included in the server and/or an edge enabler server is included 

Dependent Claims 12-20
On pages 9-12 of the response filed 27 July 2021, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 27 April 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive-in-part. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Newly Added Claims 21-30
On page 12 of the response filed 27 July 2021, Applicant respectfully requests entry and full consideration of Claims 21-30. Examiner acknowledges this request and will now consider newly added claims 21-30.

Claim Interpretation
Claims 11 and 21 recite “an edge enabler server” and “an edge enabler client.” The term “edge enabler” is a term of art, as discussed in US 2021/0007166 A1 and NPL A Cloud-Enabled Small Cell Architecture in 5G Networks for Broadcast/Multicast Services. Examiner will interpret these limitations as per the common meaning in the art.
Claims 11 and 21 recite “in case that a remote direct memory access (RDMA) protocol is supported by the edge application.” Although the “in case” phrase indicates an alternative limitation, there is only one option discussed in the independent claims. For the purpose of this examination, Examiner interprets the limitation to mean “when a remote direct memory access (RDMA) protocol is supported by the edge application.”
Claims 11 and 21 recite “a data session.” For the purpose of this examination, Examiner will interpret a session as “a communication path formed,” such that an application client of the electronic apparatus 110 and an edge application of the edge data network 130 transmit or receive data, as discussed in paragraph 0061 of Applicant’s specification.
Claim 21 is directed to “an edge data network including an edge enabler server and an edge application, the edge data network comprising: a processor; and a memory 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 20, 26, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 20, 26, and 30 recite “selecting, by the edge enabler server, the MPTCP.” However, independent claims 11 and 21, from which these claims depend on, recite “selecting, by the edge enabler server, the RDMA protocol as the network protocol to be used by the application client from among a plurality of network protocols.” The MPTCP protocol selection of dependent claims 16, 20, 26, and 30 contradicts the RDMA protocol selection of independent claims 11 and 21. Thus, these claims are indefinite. For the purpose of this examination, these claims will not be considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 17-19, 21, 22, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0085683 A1 to Herr et al and US PGPUB 2021/0007166 A1 to Liao et al.
Regarding Claim 11, Herr discloses a method performed by an edge data network including an edge server and an edge application (FIG. 1 and 0044 provides for network 110 including an edge server 101A and an application 102A), the method comprising: 	based on an execution of an application client of an electronic apparatus (0017 provides for based on an execution of application 102B of client 101B/201B), receiving, by the edge server, from a client of the electronic apparatus, a request message for identifying a network protocol to be used by the application client (0017-0018 provides for receiving, by edge server 101A/201A, from SMC-R 104B of client 101B/201B, a SYN request message 202 for identifying the RDMA option/a network protocol to be used by application 102B); and 	in case that a remote direct memory access (RDMA) protocol is supported by the edge application (0017-0018 provides for in case that RDMA is supported application 102A), the RDMA protocol is supported for the application client (0017-0018 provides for in case that RDMA is supported application 102B), and a network interface card (NIC) supporting the RDMA protocol is included in the edge data network (0017-0018 provides for in case NIC 108A supporting RDMA is included in network 110): 		selecting, by the edge server, the RDMA protocol as the network protocol to be used by the application client from among a plurality of network protocols (0017-0018 provides for selecting, by server 101A/201A, the RDMA protocol to be used by application 102B from among a plurality of RDMA and TCP/IP protocols); 		transmitting, by the edge server, to the edge client, a response message indicating the network protocol to be used by the application client based on a result of the selecting (0017-0018 and 0020 provides for transmitting, by server 101A/201A, to client 101B/201B, ACK 203 response indicating that the RDMA protocol is to be used by application 102B based on a result of the selecting); and 		transmitting, by the edge application, to the application client, data for the application client via a data session (0017-0018 provides for transmitting, by server application 102A, to client application 102B, data for client application 102B via connection/path 206, i.e. a data session formed to exchange data between the server and client), wherein the data session is established between the edge application and (0015 and 0017-0018 provides for wherein connection/path 206 is established between server application 102A and client application 102B based on server socket 103A), and wherein the network socket is selected based on the network protocol (0015 and 0017-0018 provides for server socket 103A is selected based on the enabled SMC-R for the RDMA protocol). 	Herr doesn’t explicitly disclose wherein the edge server is an edge enabler server; and wherein the client is an edge enabler client. 	Liao, in a similar field of endeavor, discloses wherein an edge server is an edge enabler server (FIG. 8 and 0065 provides for an Edge Enabler Server); and  	wherein a client is an edge enabler client (FIG. 8 and 0065 provides for an Edge Enabler Client). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Liao for utilizing a 3GPP-based application architecture as described in 3GPP TS 23.758. The 3GPP architecture of Liao, when implemented with the socket-based protocol selection of the Herr system, will allow one of ordinary skill in the art to enable the sockets for mobile telecommunications. One of ordinary skill in the art would be motivated to utilize the 3rd Generation Partnership Project (3GPP) architecture of Liao with the socket-based protocol selection of the Herr system in order to route traffic for complete end-to-end cellular systems. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the 3GPP architecture of Liao with the socket-based protocol selection of the Herr system 
Regarding Claim 12, the Herr/Liao system discloses the method of claim 11, further comprising generating, by the edge enabler server (Liao, FIG. 8 and 0065 provides for an Edge Enabler Server), the edge application to form the data session with the application client (Herr, 0017-0018 provides for generating, by server 101A, the server application 102A to form connection/path 206 with client application 102B). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Liao for utilizing a 3GPP-based application architecture as described in 3GPP TS 23.758. The 3GPP architecture of Liao, when implemented with the socket-based protocol selection of the Herr system, will allow one of ordinary skill in the art to enable the sockets for mobile telecommunications. One of ordinary skill in the art would be motivated to utilize the 3rd Generation Partnership Project (3GPP) architecture of Liao with the socket-based protocol selection of the Herr system in order to route traffic for complete end-to-end cellular systems. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the 3GPP architecture of Liao with the socket-based protocol selection of the Herr system for the desirable purpose of utilizing the RDMA protocol for application with the 3GPP telecommunication standard.
Regarding Claim 17, the Herr/Liao system discloses the method of claim 12, further comprising receiving, by the edge enabler server (Liao, FIG. 8 and 0065 provides for an Edge Enabler Server), from the edge enabler client (Liao, FIG. 8 and 0065 provides for an Edge Enabler Client), information about a standard pre-set to select a network protocol regarding the application client (Herr, 0017-0018 provides for receiving, by server 101A, from the client 101B, the SMC-R enable option, i.e. information about a standard pre-set, to select the RDMA protocol regarding client application 102B). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Liao for utilizing a 3GPP-based application architecture as described in 3GPP TS 23.758. The 3GPP architecture of Liao, when implemented with the socket-based protocol selection of the Herr system, will allow one of ordinary skill in the art to enable the sockets for mobile telecommunications. One of ordinary skill in the art would be motivated to utilize the 3rd Generation Partnership Project (3GPP) architecture of Liao with the socket-based protocol selection of the Herr system in order to route traffic for complete end-to-end cellular systems. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the 3GPP architecture of Liao with the socket-based protocol selection of the Herr system for the desirable purpose of utilizing the RDMA protocol for application with the 3GPP telecommunication standard.
Regarding Claim 18, the Herr/Liao system discloses the method of claim 17, wherein the plurality of network protocols comprise a transmission control protocol (TCP) (Herr, 0013 provides for TCP/IP protocols), the RDMA protocol (Herr, 0013 provides for RDMA protocols), and a multipath transmission control protocol (MPTCP) (Liao, 0055 provides for MPTCP protocol for steering of application traffic), wherein the (Liao, FIG. 8 and 0065 provides for an Edge Enabler Server), the RDMA protocol as the network protocol to be used by the application client further based on the pre-set standard (Herr, 0017-0018 provides for server 201A selecting SMC-R to be used by application 102B based on the SMC-R enable option, i.e. information about a standard pre-set); and 	distributing the edge application to the edge data network (Herr, FIG. 1 and 0044 provides for distributing application 102A of server 101, wherein the server is an edge server) or at least one other edge data network connected to the edge data network. 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Liao for considering MPTCP to distribute applications. The MPTCP consideration of Liao, when implemented with the socket-based protocol selection of the Herr system, will allow one of ordinary skill in the art to enable higher layer steering functionality that is carried out above the IP layer. One of ordinary skill in the art would be motivated to utilize the MPTCP consideration of Liao with the socket-based protocol selection of the Herr system in order to route traffic in multiple paths. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the MPTCP consideration of Liao with the socket-based protocol selection of the Herr system for the desirable purpose of maximizing resource usage and increasing redundancy using multiple paths when routing traffic.
Regarding Claim 19, the Herr/Liao system discloses the method of claim 18,  	wherein the edge application supports the RDMA protocol (Herr, 0017-0018 and 0044 provides the edge server indicating the SMC-R enable option), and  	wherein the edge data network or the at least one other edge data network supports the RDMA protocol (Herr, 0018 and 0044 provides the edge server indicating the SMC-R enable option).
Regarding Claim 21, similar rejection where the method of claim 11 teaches the edge data network of claim 21.
Regarding Claim 22, similar rejection where the method of claim 12 teaches the edge data network of claim 22.
Regarding Claim 27, similar rejection where the method of claim 17 teaches the edge data network of claim 27.
Regarding Claim 28, similar rejection where the method of claim 18 teaches the edge data network of claim 28.
Regarding Claim 29, similar rejection where the method of claim 19 teaches the edge data network of claim 29.

Claims 13-15 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over the Herr/Liao system as applied to claim 12 above, and further in view of US Patent 10,841,974 B1 to Young et al.
Regarding Claim 13, the Herr/Liao system discloses the method of claim 12, further comprising: 	determining by the edge enabler server (Liao, FIG. 8 and 0065 provides for an Edge Enabler Server makes determinations); and  	distributing by the edge enabler server (Liao, FIG. 8 and 0065 provides for an Edge Enabler Server, distributing edge applications). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Liao for utilizing a 3GPP-based application architecture as described in 3GPP TS 23.758. The 3GPP architecture of Liao, when implemented with the socket-based protocol selection of the Herr system, will allow one of ordinary skill in the art to enable the sockets for mobile telecommunications. One of ordinary skill in the art would be motivated to utilize the 3rd Generation Partnership Project (3GPP) architecture of Liao with the socket-based protocol selection of the Herr system in order to route traffic for complete end-to-end cellular systems. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the 3GPP architecture of Liao with the socket-based protocol selection of the Herr system for the desirable purpose of utilizing the RDMA protocol for application with the 3GPP telecommunication standard. 	The Herr/Liao system doesn’t explicitly disclose determining at least one other edge data network connected to the edge data network, based on a pre-set standard related to distribution of the edge application; and distributing the edge application to one of the at least one other edge data network. 	Young, in a similar field of endeavor, discloses determining at least one other edge data network connected to an edge data network (FIG. 1A provides for determining MEC 115-2, i.e. one other edge data network, connected to MEC 115-1), based on a pre-set standard related to distribution of an edge application (col. 4 lines 31-38 provides for MEC networks are arranged at different proximities to the service provider’s network edge, i.e. a pre-set standard related to distribution); and  	distributing the edge application to one of the at least one other edge data network (FIG. 2B and col. 10 lines 14-20 provides for core network 150 distributing application data from end device 180 to MEC 115-2, i.e. the at least one other edge data network). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Young for service providers deploying multi-access edge computing, or MEC. The MEC capabilities of Young, when implemented with the socket-based protocol selection of the Herr/Liao system, will allow one of ordinary skill in the art to enable the sockets to communicate with a server geographically close to an end device. One of ordinary skill in the art would be motivated to utilize the MEC capabilities of Young with the socket-based protocol selection of the Herr/Liao system in order to route traffic based on location. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the MEC capabilities of Young with the socket-based protocol selection of the Herr/Liao system for the desirable purpose of customizing the socket, the protocol for transmission, and the proximate server.
Regarding Claim 14, the Herr/Liao/Young system discloses the method of claim 13, wherein the plurality of network protocols comprise a transmission control protocol (TCP) (Herr, 0013 provides for TCP/IP protocols), the RDMA protocol (Herr, 0013 provides for RDMA protocols), and a multipath transmission control protocol (MPTCP) (Liao, 0055 provides for MPTCP protocol for steering of application traffic), wherein the (Liao, FIG. 8 and 0065 provides for an Edge Enabler Server), whether the at least one other edge data network (Young, FIG. 1A provides for determining MEC 115-2, i.e. one other edge data network, connected to MEC 115-1) supports the RDMA protocol (Herr, 0017-0018 provides for identifying whether SMC-R supports the RDMA protocol); and 	selecting, by the edge enabler server (Liao, FIG. 8 and 0065 provides for an Edge Enabler Server), the RDMA protocol as the network protocol to be used by the application client among the plurality of network protocols (Herr, 0017-0018 provides for server 201A selecting SMC-R to be used by application 102B from among SMC-R for RDMA), further based on identifying that the at least one other edge network (Young, FIG. 1A provides for determining MEC 115-2, i.e. one other edge data network, connected to MEC 115-1) supports the RMDA protocol (Herr, 0017-0018 provides for identifying whether SMC-R supports the RDMA protocol). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Liao for considering MPTCP to distribute applications. The MPTCP consideration of Liao, when implemented with the socket-based protocol selection of the Herr system, will allow one of ordinary skill in the art to enable higher layer steering functionality that is carried out above the IP layer. One of ordinary skill in the art would be motivated to utilize the MPTCP consideration of Liao with the socket-based protocol selection of the Herr system in order to route traffic in multiple paths. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding Claim 15, the Herr/Liao/Young system discloses the method of claim 13, wherein the plurality of network protocols comprise a transmission control protocol (TCP) (Herr, 0013 provides for TCP/IP protocols), the RDMA protocol (Herr, 0013 provides for RDMA protocols), and a multipath transmission control protocol (MPTCP) (Liao, 0055 provides for MPTCP protocol for steering of application traffic), wherein the selecting the RDMA protocol as the network protocol comprises: 	selecting, by the edge enabler server (Liao, FIG. 8 and 0065 provides for an Edge Enabler Server), the RDMA protocol as the network protocol to be used by the application client among the plurality of network protocols (Herr, 0017-0018 provides for server 201A selecting SMC-R to be used by application 102B from among SMC-R for RDMA), further based on a parameter related to the RDMA protocol (Herr, 0014 and 0017-0018 provides for server 201A selecting SMC-R for the RDMA protocol to be used by application 102B, based on the enabled SMC-R option/parameter related to the RDMA protocols), which is provided in real-time by the edge data network (Herr, FIG. 2 provides for wherein the server makes the protocol selection after SYN 202 and before the connection is established at 206, i.e. in real-time, by an edge server 101A, i.e. the edge data network) 
Regarding Claim 23, similar rejection where the method of claim 13 teaches the edge data network of claim 23.
Regarding Claim 24, similar rejection where the method of claim 14 teaches the edge data network of claim 24.
Regarding Claim 25, similar rejection where the method of claim 15 teaches the edge data network of claim 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL A Cloud-Enabled Small Cell Architecture in 5G Networks for Broadcast/Multicast Services proposes an Edge Enabler solution.
US PGPUB 2019/0303345 A1 to Zhu et al discloses RDMA-enabled NICs.
US PGPUB 2013/0007180 A1 to Tapley et al discloses a port sending RDMA messages and RNICs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459